                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARON MARANT                              :    CIVIL ACTION
                                           :
                  v.                       :
                                           :
ANDREW SAUL, Commissioner of               :    NO. 18-4832
Social Security

                                       ORDER

       AND NOW, this 24th             day of January, 2020, upon consideration of
Plaintiff’s brief (Doc. 12), the response (Doc. 15), reply (Doc. 17), this court’s prior
Order staying consideration of the case pending a decision from the Third Circuit on the
Appointments Clause challenge presented by Plaintiff (Doc. 20), and the Third Circuit’s
decision in Cirko v. Commissioner of Social Security and Bizarre v. Commissioner of
Social Security, __ F.3d __, 2020 WL 370832 (3d Cir. Jan. 23, 2020), IT IS HEREBY
ORDERED that:

      1. The stay is lifted.

      2. Judgment is entered REVERSING the decision of the Commissioner of Social
         Security for the purposes of this remand only and the relief sought by Plaintiff
         is GRANTED to the extent that the matter is REMANDED for further
         proceedings consistent with this adjudication.

      3. On remand, the case will be considered by a constitutionally appointed ALJ
         other than the one that previously adjudicated Plaintiff’s claim.

      4. The clerk of Court is hereby directed to mark this case closed.

                                                BY THE COURT:

                                                /s/ELIZABETH T. HEY

                                                _________________________________
                                                ELIZABETH T. HEY, U.S.M.J.
